Case: 10-20121     Document: 00511249894          Page: 1    Date Filed: 09/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 30, 2010
                                     No. 10-20121
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN CARLOS MARTINEZ-ORDONEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CV-3667


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Juan Carlos Martinez-Ordonez (Martinez), federal prisoner # 16286-179,
seeks a certificate of appealability (COA) to appeal the district court’s denial of
his motions to alter or amend its judgment denying his 28 U.S.C. § 2255 motion.
Martinez is incarcerated in connection with his conviction for conspiracy to
commit hostage taking of foreign nationals; aiding and abetting the hostage
taking of foreign nationals; and aiding and abetting the harboring of illegal
aliens for the purpose of commercial advantage and private financial gain.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-20121   Document: 00511249894 Page: 2        Date Filed: 09/30/2010
                                No. 10-20121

      A COA is required to appeal the denial of Rule 60(b) relief, except where,
as here, the purpose of the Rule 60(b) motion is only “to reinstate appellate
jurisdiction over the original denial of habeas relief.”     Ochoa Canales v.
Quarterman, 507 F.3d 884, 888 (5th Cir. 2007). Martinez needs no COA to
appeal the denial of his Rule 60(b) motions, and his motion for a COA is
DENIED as unnecessary.
      The denial of a Rule 60(b) motion is reviewed for an abuse of discretion.
Provident Life & Accident Ins. Co. v. Goel, 274 F.3d 984, 997 (5th Cir. 2001).
Martinez argues no error in the original judgment denying his § 2255 motion.
Martinez thus fails to show that the denial of his 60(b) motions challenging that
judgment was so unwarranted as to be an abuse of discretion. See Seven Elves,
Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).
      AFFIRMED.




                                       2